Citation Nr: 1439678	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel










INTRODUCTION

The Veteran had active service from April 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 award of education benefits under the Post-9/11-GI Bill program by the Department of Veterans Affairs (VA) Regional Office (RO) education processing center in Muskogee, Oklahoma.


FINDINGS OF FACT


1.  The Veteran enlisted in the Selected Reserve in August 1991 under a 6-year contract. 

2.  The Veteran was discharged from the Army Reserve in December 1992.
 
3. The Veteran signed an enlistment contract for 6 years in the Selected Reserves in June 2005.  
 
4. The DoD has determined that the Veteran is not eligible for educational assistance under Chapter 1606 because his eligibility was terminated with his discharge from the Selected Reserve in December 1992 and after he did not reaffiliate with the Selected Reserve within one year. 


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C. §§ 16132, 16133 (2006 & Supp. 2013); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). However, this decision rests on the interpretation and application of the relevant law; in such cases, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Moreover, in this case, the question is whether the Veteran had qualifying service, which as discussed below, must be decided by the Department of Defense (DoD).  

The Board remanded the case in August 2013.  Although there was not strict compliance with the remand directives, the Board finds that there was adequate compliance.  See McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board remands must be complied with, unless an explanation is provided as to why the terms will not be fulfilled); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  In this regard, the non-compliance was in the area of verifying the Veteran's period of reserve duty purportedly beginning in 2005, and which ended in 2011, to determine whether the service qualified for purposes of entitlement to Chapter 1606 educational assistance.  However, the response provided by DoD indicated that a prior period of Selected Reserve service was the basis for his lack of later eligibility, and not this later period, as discussed below.  Therefore, further verification of the Veteran's service from 2005 to 2011 is not necessary, as it cannot legally establish entitlement to the benefit sought.  As discussed below, his eligibility was permanently terminated when he was discharged in 1992 and did not reaffiliate with the Selected Reserve within the requisite time period.  The Veteran did not respond to the December 2013 supplemental statement of the case, which explained this matter.  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

Analysis

Educational benefits are available to qualifying members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  See 10 U.S.C.A. § 16132.  A determination of an individual's eligibility for Chapter 1606 benefits, as to military service, is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2013).  

Here, the Veteran filed a claim for MGIB-SR educational assistance in October 2010.  His claim was denied on the basis that DoD stated that he had no qualifying 6-year contract.  

In response, in December 2010, the Veteran submitted a copy of an enlistment contract, documenting his enlistment in the U. S. Army Reserve for a period of six years, signed in June 2005.  Also submitted were a "Statement of Understanding" and a "Certification and Acknowledgement," also referring to the Veteran's enlisting in the Selected Reserve in June 2005, with a view to obtaining MGIB educational assistance.  

The Veteran also submitted a Notice of Basic Eligibility (NOBE), DD Form 2384-1, that was signed and dated in November 2010.  This form is issued to military members to certify their entitlement to MGIB-SR benefits.  See Department of Defense (DoD) Instruction 1322.17, Montgomery GI Bill-Selected Reserve (MGIB-SR), Encl. 2, ¶ E2.1.4 (Nov. 29, 1999).  

When asked to, the DoD responded, in December 2013, first, that the NOBE did not, alone, establish eligibility for MGIB-SR benefits.  The DoD also noted that the Veteran had earlier entered into a 6-year contract with the Selected Reserve in August 1991, but that benefits were terminated when he transferred to the Individual Ready Reserve (IRR) in December 1992.  Review of the Veteran's VA education folder discloses that earlier, DoD noted that his original basic eligibility date was in August 1991, but that his eligibility was terminated in December 1992, because he was discharged.  However, the confusion was caused by DoD's stating, regarding the recent Selected Reserve service, that there was no qualifying 6-year contract, when in fact, it was the earlier period that renders him ineligible.  

Ending dates for eligibility are prescribed by 10 U.S.C. § 16133 (2013) and 38 C.F.R. § 21.7550 (2013).  In essence, eligibility expires at the time the individual is separated from the Selected Reserve.  Id.  In certain circumstances, entitlement to educational assistance may be "suspended."  See Department of Defense (DoD) Instruction 1322.17, Montgomery GI Bill-Selected Reserve (MGIB-SR), ¶ 6.7.3 (Nov. 29, 1999).  Here, the DoD information received in December 2013 indicates that he was transferred to the Individual Ready Reserve in December 1992.  Id.  Although the reason was not stated, entitlement may be suspended on the date a Service member is granted an authorized period of absence and transfers to the IRR.  Id.  However, authorized periods of absence shall not exceed one 3-year period for a missionary obligation or one period not to exceed 1 year for all other circumstances.  Id.  Thus, the period of suspension may not extend beyond 3 years, for any purpose.  

Here, the DoD verified that the Veteran was discharged, and did not return to the Selected Reserve until 2005.  The Veteran has not alleged, nor does the evidence suggest, that he was discharged due to disability, active duty orders, or unit deactivation.  See 10 U.S.C. § 16133 ; 38 C.F.R. § 21.7551.  Indeed, the Veteran failed to mention the period of reserve service from 1991 to 1992 in any of his submissions.  

Entitlement to educational assistance shall be terminated if the Veteran fails to reaffiliate in the Selected Reserve, or to reenlist or extend to restore entitlement on reaffiliation, before the expiration of an authorized period of absence.  DoD Instruction 1322.17, MGIB-SR, ¶ 6.7.5.  DoD has interpreted this as a permanent termination, and VA is bound by DoD's determination as to all non-academic eligibility criteria.  38 C.F.R. § 21.7540(a).  Indeed, this policy was set forth in the NOBE signed by the Veteran in November 2010.  This document noted that if the Veteran failed to participate satisfactorily as a member of the Selected Reserves, he would permanently lose all entitlement under the MGIB-SR program.  Likewise, he was informed that if he was not able to continue to serve in the selected reserve for a valid, approved reason, failure to affiliate with the Selected Reserve at the end of the allotted period would result in permanent ineligibility to benefits.  

Thus, in sum, DoD has determined that the Veteran is ineligible for MGIB-SR benefits, based on his most recent Selected Reserve service, because his entitlement was permanently terminated after he was discharged in December 1992 from an earlier 6-year contract, which began in August 1991, and failed to reaffiliate within the required time period.  This matter is within the authority of DoD.  

The law clearly establishes the eligibility criteria for educational assistance benefits, notwithstanding incomplete or even erroneous information provided to a claimant.  Indeed, VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law, a claimant is not entitled to the benefit, regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


